DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6, 10 – 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lauzier (US-9696221-B2), hereinafter Lauzier, in view of Mandlekar (“ROBOTURK: A Crowdsourcing Platform for Robotic Skill Learning through Imitation”), hereinafter Mandlekar.


Initiating a local demonstration learning process to collect respective local demonstration data for each of one or more demonstration subtasks defined by a skill template to be executed by a robot (see at least Fig. 16; see also column 15, lines 21 – 29: “FIG. 16 shows an example of a sequence 1500 that a user would need to follow to teach a manipulator to do a simple pick and place operation with the apparatus explained previously. In this example, the manipulator starts at an initial position, move to a predefined position where it can reach the object, grab the object, move to another predefined position where it has to drop the object and finally drop the object”);
Collecting local demonstration data for each of the one or more demonstration subtasks of the skill template while a user manipulates a robot to perform each of the one or more demonstration subtasks defined by the skill template (see at least Fig. 16; see also column 15, lines 21 – 29: “FIG. 16 shows an example of a sequence 1500 that a user would need to follow to teach a manipulator to do a simple pick and place operation with the apparatus explained previously. In this example, the manipulator starts at an initial position, move to a predefined position where it can reach the object, grab the object, move to another predefined position where it has to drop the object and finally drop the object”);
Maintaining a respective progress value for each of the one or more demonstration subtasks defined by the skill template (see at least column 17, lines 18 – 30: “In another embodiment of the operation sequence interface 2402, a succession of instructions that the manipulator must execute is represented in at least three parts. As presented in FIG. 19A, a first part represents a current instruction 1810, a second part represents a previous instruction 1811 and a third part represents a next instruction 1812. In addition, there is presented to the end-user a progress indicator 1813 of a selected instruction position with respect to a complete sequence of instructions length. In this FIG. 19A, the progress indicator 1813 is represented within a progress bar, however other ways of representing a sequence progress to the user may also be considered without departing from the scope of the present invention”); and
Generating user interface presentation that presents a suggested demonstration to be performed by the user based on a respective progress value for each demonstration subtask (see at least Fig. 19 A; see also column 17, lines 18 – 30: “In another embodiment of the operation sequence interface 2402, a succession of instructions that the manipulator must execute is represented in at least three parts. As presented in FIG. 19A, a first part represents a current instruction 1810, a second part represents a previous instruction 1811 and a third part represents a next instruction 1812. In addition, there is presented to the end-user a progress indicator 1813 of a selected instruction position with respect to a complete sequence of instructions length. In this FIG. 19A, the progress indicator 1813 is represented within a progress bar, however other ways of representing a sequence progress to the user may also be considered without departing from the scope of the present invention”);
Lauzier does not teach wherein the step of collecting local demonstration data for each of the one or more demonstration subtasks of the skill template is done repeatedly.
Mandlekar teaches repeatedly collecting local demonstration data for each of the one or more demonstration subtasks of the skill template (see at least A.7: “Using ROBOTURK, we were able to collect a total of 3224 demonstrations over the course of 22 hours of total system usage. A total of 2218 demonstrations were successful and included in the data set with 1171 demonstrations on the picking task and 1147 on the assembly task. These successful demonstrations correspond to 137.5 hours of trajectories”; see also A.1: “The above tasks resemble subtasks necessary for robot automation of part assembly. These tasks were inspired by the assembly challenge in the industrial robotics category of the World Robot Summit [41]. The picking task is similar to the kitting task, where parts need to be picked and laid out in preparation for assembly, and the assembly task is similar to the task board task, where nuts must be placed onto designated pegs on a board. Fig. 7 shows screenshots taken along a successful demonstration of each of the three tasks”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lauzier to incorporate the teachings of Mandlekar because, as taught by Mandlekar, greater numbers of iterations in demonstration-based teaching for machine learning leads to better results. (see at least: “There are many conventional mechanisms for collecting task demonstrations for robot learning. One popular option is to kinesthetically guide a robot through a desired trajectory. Although intuitive, this mechanism for supervision can be tedious, and is often limited to collecting tens of demonstrations, while policy learning requires hundreds or even thousands of demonstrations”). Mandlekar further states, “Table 1 demonstrates the value of leveraging large numbers of demonstrations to guide reinforcement learning. Using 1000 demonstrations (nearly the entire ROBOTURK pilot dataset) resulted in the best mean task performance on both tasks. This implies that leveraging larger numbers of demonstrations can help policies learn to solve the task more consistently”. (See also Table 1). 

Regarding claim 2, the combination of Lauzier and Mandlekar teaches the method of claim 1.
Lauzier further teaches wherein the user interface presentation presents the progress value for a particular demonstration subtask relative to a target completion value for the particular demonstration subtask (see at least Fig. 19 A; see also column 17, lines 18 – 30: “In another embodiment of the operation sequence interface 2402, a succession of instructions that the manipulator must execute is represented in at least three parts. As presented in FIG. 19A, a first part represents a current instruction 1810, a second part represents a previous instruction 1811 and a third part represents a next instruction 1812. In addition, there is presented to the end-user a progress indicator 1813 of a selected instruction position with respect to a complete sequence of instructions length. In this FIG. 19A, the progress indicator 1813 is represented within a progress bar, however other ways of representing a sequence progress to the user may also be considered without departing from the scope of the present invention”);

Regarding claim 3, the combination of Lauzier and Mandlekar teaches the method of claim 1, wherein each respective progress value represents a number of iterations that the demonstration subtask has been demonstrated by the user physically manipulating the robot.
Lauzier teaches the progress value of the above claim (see at least Fig. 19 A), and the user physically manipulating the robot to demonstrate the subtask (see at least column 13, lines 63 – 65: “According to one embodiment, there is presented in FIG. 12 the apparatus to teach a manipulator by direct contact interaction with a human operator”).
Lauzier does not teach wherein the progress is specifically related to the number of iterations that the demonstration subtask has been demonstrated by the user physically manipulating the robot.
Mandlekar teaches wherein the user demonstrates the subtask through several iterations. (see at least 3.1: “To evaluate our platform, we conducted a user study with 8 university students aged 18-30. Each user provided 20 demonstrations on the lifting task and 5 on the picking task for each of 8 different test conditions. In the first 4 test conditions, we varied the control interfaces. In the latter 4 test conditions, we varied the network conditions that users experienced while controlling the robot arm).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the progress tracking and physical manipulation of the robot as taught by Lauzier to incorporate the multiple demonstration iterations as taught by Mandlekar in order to provide a progress tracker which represents the number of iterations completed. (see at least section 4.3: “This implies that leveraging larger numbers of demonstrations can help policies learn to solve the task more consistently… Thus, the high average performance for the 1000 demonstration experiments suggest that the increased number of demonstrations enable consistently training near-optimal policies that solve the task. We observed a much higher gap in performance between the 1000 demonstration results and the other results for the can picking task than for the round assembly task… The larger quantity of agent experience collected during the 48 hours could explain how some agents trained with only 10 demonstrations were able to achieve comparable performance to agents trained with 100 demonstrations… However, we emphasize that tasks that exhibit greater diversity between episodes or are compositionally complex (such as the full version of our simulated tasks) will extend this gap, needing more supervisory data. Similarly, policy learning methods that leverage the demonstrations in more sophisticated ways might also overcome these limitations. Nevertheless, our findings indicate that a large and diverse dataset of demonstrations can encourage agents to explore and learn more effectively”). Therefore, it would be obvious to provide progress tracker which denotes the number of iterations completed when the training is being done at a greater scale. 

Regarding claim 4, the combination of Lauzier and Mandlekar teaches the method of claim 3, wherein generating the user interface presentation comprises generating, for a particular demonstration subtask, information representing a suggested number of additional iterations for the particular demonstration subtask.
Lauzier teaches the progress value of the above claim, wherein the progress is in relation to the remaining progress to be completed (see at least Fig. 19 A).


Mandlekar teaches wherein the user demonstrates the subtask through several iterations, which would inherently include requiring additional iterations after a user has completed a number below the required number of iterations (see at least 3.1: “To evaluate our platform, we conducted a user study with 8 university students aged 18-30. Each user provided 20 demonstrations on the lifting task and 5 on the picking task for each of 8 different test conditions. In the first 4 test conditions, we varied the control interfaces. In the latter 4 test conditions, we varied the network conditions that users experienced while controlling the robot arm).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the progress tracking of Lauzier to incorporate the multiple iterations of Mandlekar in order to provide a progress tracker which represents the number of iterations completed in comparison to the number needed. This is because, as taught by Mandlekar, different tasks require different numbers of iterations to train (see at least section 4.3: “This implies that leveraging larger numbers of demonstrations can help policies learn to solve the task more consistently… Thus, the high average performance for the 1000 demonstration experiments suggest that the increased number of demonstrations enable consistently training near-optimal policies that solve the task. We observed a much higher gap in performance between the 1000 demonstration results and the other results for the can picking task than for the round assembly task… The larger quantity of agent experience collected during the 48 hours could explain how some agents trained with only 10 demonstrations were able to achieve comparable performance to agents trained with 100 demonstrations… However, we emphasize that tasks that exhibit greater diversity between episodes or are compositionally complex (such as the full version of our simulated tasks) will extend this gap, needing more supervisory data. Similarly, policy learning methods that leverage the demonstrations in more sophisticated ways might also overcome these limitations. Nevertheless, our findings indicate that a large and diverse dataset of demonstrations can encourage agents to explore and learn more effectively”). Therefore, it would be obvious to provide progress tracker which denotes the number of iterations completed compared to the recommended number of iterations when the training is being done at a greater scale. 

Regarding claim 5, the combination of Lauzier and Mandlekar teaches the method of claim 1.
Lauzier further teaches wherein generating the user interface presentation comprises generating a presentation that shows respective progress of each demonstration subtask relative to each other demonstration subtask (see at least Fig. 16; see also column 15, lines 21 – 29: “FIG. 16 shows an example of a sequence 1500 that a user would need to follow to teach a manipulator to do a simple pick and place operation with the apparatus explained previously. In this example, the manipulator starts at an initial position, move to a predefined position where it can reach the object, grab the object, move to another predefined position where it has to drop the object and finally drop the object”).

Regarding claim 6, the combination of Lauzier and Mandlekar teaches the method of claim 1.
Lauzier further teaches:
Receiving, through an initial user interface presentation, configuration parameters for a task to be performed by the robot according to the skill template (see at least Figs. 18 A and 18 B; see also column 18, lines 28 – 40: “According to one embodiment, during a playback of the instructions, the parameter interface 2406 provides an indication of the parameters used for a current instruction 1810 selected from the operation sequence interface 2402, as presented in FIGS. 18A and 19A. During programming of the instructions, the parameter interface 2406 further allows the user to read, add and modify parameters associated to the current instruction 1810. Also, during programming of the instructions by selecting an action type from the toolbox interface 2404, the parameter interface 2406 may allow the user to define parameters associated to a selected action type or to edit default parameters that are associated with the selected action type”).

Regarding claim 10, Lauzier teaches a system comprising:
One or more computers and one or more storage devices storing instructions that are operable (see at least column 21 line 64 – column 22 line 14: “According to another alternate embodiment, the following workflow may be executed, as presented in FIG. 23C: 1. The user records by teaching the manipulator a desired path with a teach pendant or a motion sensor 2320. 2. The user inputs a desired set of instructions with the programming device for building a sequence of instructions with the taught motion 2321. 3. For testing/executing/playing-back the sequence of instructions, the generator converts the sequence of instructions into the manipulator's code language 2322. 4. The generated code is loaded into the manipulator's memory 2323. 5. The user starts the manipulator playback with the programming device, either step by step or all at once 2324. 6. The monitor receives the manipulator's state and the manipulator's state is displayed on the sequence interface of the programming device 2325);
When executed by the one or more computers, to cause the one or more computers to perform operations comprising:
Initiating a local demonstration learning process to collect respective local demonstration data for each of one or more demonstration subtasks defined by a skill template to be executed by a robot (see at least Fig. 16; see also column 15, lines 21 – 29: “FIG. 16 shows an example of a sequence 1500 that a user would need to follow to teach a manipulator to do a simple pick and place operation with the apparatus explained previously. In this example, the manipulator starts at an initial position, move to a predefined position where it can reach the object, grab the object, move to another predefined position where it has to drop the object and finally drop the object”);
Collecting local demonstration data for each of the one or more demonstration subtasks of the skill template while a user manipulates a robot to perform each of the one or more demonstration subtasks defined by the skill template (see at least Fig. 16; see also column 15, lines 21 – 29: “FIG. 16 shows an example of a sequence 1500 that a user would need to follow to teach a manipulator to do a simple pick and place operation with the apparatus explained previously. In this example, the manipulator starts at an initial position, move to a predefined position where it can reach the object, grab the object, move to another predefined position where it has to drop the object and finally drop the object”);
Maintaining a respective progress value for each of the one or more demonstration subtasks defined by the skill template (see at least column 17, lines 18 – 30: “In another embodiment of the operation sequence interface 2402, a succession of instructions that the manipulator must execute is represented in at least three parts. As presented in FIG. 19A, a first part represents a current instruction 1810, a second part represents a previous instruction 1811 and a third part represents a next instruction 1812. In addition, there is presented to the end-user a progress indicator 1813 of a selected instruction position with respect to a complete sequence of instructions length. In this FIG. 19A, the progress indicator 1813 is represented within a progress bar, however other ways of representing a sequence progress to the user may also be considered without departing from the scope of the present invention”); and
Generating user interface presentation that presents a suggested demonstration to be performed by the user based on a respective progress value for each demonstration subtask (see at least Fig. 19 A; see also column 17, lines 18 – 30: “In another embodiment of the operation sequence interface 2402, a succession of instructions that the manipulator must execute is represented in at least three parts. As presented in FIG. 19A, a first part represents a current instruction 1810, a second part represents a previous instruction 1811 and a third part represents a next instruction 1812. In addition, there is presented to the end-user a progress indicator 1813 of a selected instruction position with respect to a complete sequence of instructions length. In this FIG. 19A, the progress indicator 1813 is represented within a progress bar, however other ways of representing a sequence progress to the user may also be considered without departing from the scope of the present invention”);
Lauzier does not teach wherein the step of collecting local demonstration data for each of the one or more demonstration subtasks of the skill template is done repeatedly.
Mandlekar teaches repeatedly collecting local demonstration data for each of the one or more demonstration subtasks of the skill template (see at least A.7: “Using ROBOTURK, we were able to collect a total of 3224 demonstrations over the course of 22 hours of total system usage. A total of 2218 demonstrations were successful and included in the data set with 1171 demonstrations on the picking task and 1147 on the assembly task. These successful demonstrations correspond to 137.5 hours of trajectories”; see also A.1: “The above tasks resemble subtasks necessary for robot automation of part assembly. These tasks were inspired by the assembly challenge in the industrial robotics category of the World Robot Summit [41]. The picking task is similar to the kitting task, where parts need to be picked and laid out in preparation for assembly, and the assembly task is similar to the task board task, where nuts must be placed onto designated pegs on a board. Fig. 7 shows screenshots taken along a successful demonstration of each of the three tasks”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lauzier to incorporate the teachings of Mandlekar because, as taught by Mandlekar, greater numbers of iterations in demonstration-based teaching for machine learning leads to better results. (see at least: “There are many conventional mechanisms for collecting task demonstrations for robot learning. One popular option is to kinesthetically guide a robot through a desired trajectory. Although intuitive, this mechanism for supervision can be tedious, and is often limited to collecting tens of demonstrations, while policy learning requires hundreds or even thousands of demonstrations”). Mandlekar further states, “Table 1 demonstrates the value of leveraging large numbers of demonstrations to guide reinforcement learning. Using 1000 demonstrations (nearly the entire ROBOTURK pilot dataset) resulted in the best mean task performance on both tasks. This implies that leveraging larger numbers of demonstrations can help policies learn to solve the task more consistently”. (See also Table 1). 

Regarding claim 11, the combination of Lauzier and Mandlekar teaches the system of claim 10.
Lauzier further teaches wherein the user interface presentation presents the progress value for a particular demonstration subtask relative to a target completion value for the particular demonstration subtask (see at least Fig. 19 A; see also column 17, lines 18 – 30: “In another embodiment of the operation sequence interface 2402, a succession of instructions that the manipulator must execute is represented in at least three parts. As presented in FIG. 19A, a first part represents a current instruction 1810, a second part represents a previous instruction 1811 and a third part represents a next instruction 1812. In addition, there is presented to the end-user a progress indicator 1813 of a selected instruction position with respect to a complete sequence of instructions length. In this FIG. 19A, the progress indicator 1813 is represented within a progress bar, however other ways of representing a sequence progress to the user may also be considered without departing from the scope of the present invention”);


Lauzier teaches the progress value of the above claim (see at least Fig. 19 A), and the user physically manipulating the robot to demonstrate the subtask (see at least column 13, lines 63 – 65: “According to one embodiment, there is presented in FIG. 12 the apparatus to teach a manipulator by direct contact interaction with a human operator”).
Lauzier does not teach wherein the progress is specifically related to the number of iterations that the demonstration subtask has been demonstrated by the user physically manipulating the robot.
Mandlekar teaches wherein the user demonstrates the subtask through several iterations. (see at least 3.1: “To evaluate our platform, we conducted a user study with 8 university students aged 18-30. Each user provided 20 demonstrations on the lifting task and 5 on the picking task for each of 8 different test conditions. In the first 4 test conditions, we varied the control interfaces. In the latter 4 test conditions, we varied the network conditions that users experienced while controlling the robot arm).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the progress tracking and physical manipulation of the robot as taught by Lauzier to incorporate the multiple demonstration iterations as taught by Mandlekar in order to provide a progress tracker which represents the number of iterations completed. This is because, as taught by Mandlekar, different tasks require different numbers of iterations to train (see at least section 4.3: “This implies that leveraging larger numbers of demonstrations can help policies learn to solve the task more consistently… Thus, the high average performance for the 1000 demonstration experiments suggest that the increased number of demonstrations enable consistently training near-optimal policies that solve the task. We observed a much higher gap in performance between the 1000 demonstration results and the other results for the can picking task than for the round assembly task… The larger quantity of agent experience collected during the 48 hours could explain how some agents trained with only 10 demonstrations were able to achieve comparable performance to agents trained with 100 demonstrations… However, we emphasize that tasks that exhibit greater diversity between episodes or are compositionally complex (such as the full version of our simulated tasks) will extend this gap, needing more supervisory data. Similarly, policy learning methods that leverage the demonstrations in more sophisticated ways might also overcome these limitations. Nevertheless, our findings indicate that a large and diverse dataset of demonstrations can encourage agents to explore and learn more effectively”). Therefore, it would be obvious to provide progress tracker which denotes the number of iterations completed when the training is being done at a greater scale. 

Regarding claim 13, the combination of Lauzier and Mandlekar teaches the system of claim 12, wherein generating the user interface presentation comprises generating, for a particular demonstration subtask, information representing a suggested number of additional iterations for the particular demonstration subtask.
Lauzier teaches the progress value of the above claim, wherein the progress is in relation to the remaining progress to be completed (see at least Fig. 19 A).
Lauzier does not teach wherein the progress value shows information representing a suggested number of additional iterations for the particular demonstration subtask. 
Mandlekar teaches wherein the user demonstrates the subtask through several iterations, which would inherently include requiring additional iterations after a user has completed a number below the required number of iterations (see at least 3.1: “To evaluate our platform, we conducted a user study with 8 university students aged 18-30. Each user provided 20 demonstrations on the lifting task and 5 on the picking task for each of 8 different test conditions. In the first 4 test conditions, we varied the control interfaces. In the latter 4 test conditions, we varied the network conditions that users experienced while controlling the robot arm).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the progress tracking of Lauzier to incorporate the multiple iterations of Mandlekar in order to provide a progress tracker which represents the number of iterations completed in comparison to the number needed. This is because, as taught by Mandlekar, different tasks require different numbers of iterations to train (see at least section 4.3: “This implies that leveraging larger numbers of demonstrations can help policies learn to solve the task more consistently… Thus, the high average performance for the 1000 demonstration experiments suggest that the increased number of demonstrations enable consistently training near-optimal policies that solve the task. We observed a much higher gap in performance between the 1000 demonstration results and the other results for the can picking task than for the round assembly task… The larger quantity of agent experience collected during the 48 hours could explain how some agents trained with only 10 demonstrations were able to achieve comparable performance to agents trained with 100 demonstrations… However, we emphasize that tasks that exhibit greater diversity between episodes or are compositionally complex (such as the full version of our simulated tasks) will extend this gap, needing more supervisory data. Similarly, policy learning methods that leverage the demonstrations in more sophisticated ways might also overcome these limitations. Nevertheless, our findings indicate that a large and diverse dataset of demonstrations can encourage agents to explore and learn more effectively”). Therefore, it would be obvious to provide progress tracker which denotes the number of iterations completed compared to the recommended number of iterations when the training is being done at a greater scale. 


Lauzier further teaches wherein generating the user interface presentation comprises generating a presentation that shows respective progress of each demonstration subtask relative to each other demonstration subtask (see at least Fig. 16; see also column 15, lines 21 – 29: “FIG. 16 shows an example of a sequence 1500 that a user would need to follow to teach a manipulator to do a simple pick and place operation with the apparatus explained previously. In this example, the manipulator starts at an initial position, move to a predefined position where it can reach the object, grab the object, move to another predefined position where it has to drop the object and finally drop the object”).

Regarding claim 15, the combination of Lauzier and Mandlekar teaches the system of claim 10. 
Lauzier further teaches wherein the operations further comprise:
Receiving, through an initial user interface presentation, configuration parameters for a task to be performed by the robot according to the skill template (see at least Figs. 18 A and 18 B; see also column 18, lines 28 – 40: “According to one embodiment, during a playback of the instructions, the parameter interface 2406 provides an indication of the parameters used for a current instruction 1810 selected from the operation sequence interface 2402, as presented in FIGS. 18A and 19A. During programming of the instructions, the parameter interface 2406 further allows the user to read, add and modify parameters associated to the current instruction 1810. Also, during programming of the instructions by selecting an action type from the toolbox interface 2404, the parameter interface 2406 may allow the user to define parameters associated to a selected action type or to edit default parameters that are associated with the selected action type”).

see at least column 21 line 64 – column 22 line 14: “According to another alternate embodiment, the following workflow may be executed, as presented in FIG. 23C: 1. The user records by teaching the manipulator a desired path with a teach pendant or a motion sensor 2320. 2. The user inputs a desired set of instructions with the programming device for building a sequence of instructions with the taught motion 2321. 3. For testing/executing/playing-back the sequence of instructions, the generator converts the sequence of instructions into the manipulator's code language 2322. 4. The generated code is loaded into the manipulator's memory 2323. 5. The user starts the manipulator playback with the programming device, either step by step or all at once 2324. 6. The monitor receives the manipulator's state and the manipulator's state is displayed on the sequence interface of the programming device 2325);
That when executed by one or more computers cause the one or more computers to perform operations comprising:
Initiating a local demonstration learning process to collect respective local demonstration data for each of one or more demonstration subtasks defined by a skill template to be executed by a robot (see at least Fig. 16; see also column 15, lines 21 – 29: “FIG. 16 shows an example of a sequence 1500 that a user would need to follow to teach a manipulator to do a simple pick and place operation with the apparatus explained previously. In this example, the manipulator starts at an initial position, move to a predefined position where it can reach the object, grab the object, move to another predefined position where it has to drop the object and finally drop the object”);
Collecting local demonstration data for each of the one or more demonstration subtasks of the skill template while a user manipulates a robot to perform each of the one or more demonstration subtasks defined by the skill template (see at least Fig. 16; see also column 15, lines 21 – 29: “FIG. 16 shows an example of a sequence 1500 that a user would need to follow to teach a manipulator to do a simple pick and place operation with the apparatus explained previously. In this example, the manipulator starts at an initial position, move to a predefined position where it can reach the object, grab the object, move to another predefined position where it has to drop the object and finally drop the object”);
Maintaining a respective progress value for each of the one or more demonstration subtasks defined by the skill template (see at least column 17, lines 18 – 30: “In another embodiment of the operation sequence interface 2402, a succession of instructions that the manipulator must execute is represented in at least three parts. As presented in FIG. 19A, a first part represents a current instruction 1810, a second part represents a previous instruction 1811 and a third part represents a next instruction 1812. In addition, there is presented to the end-user a progress indicator 1813 of a selected instruction position with respect to a complete sequence of instructions length. In this FIG. 19A, the progress indicator 1813 is represented within a progress bar, however other ways of representing a sequence progress to the user may also be considered without departing from the scope of the present invention”); and
Generating user interface presentation that presents a suggested demonstration to be performed by the user based on a respective progress value for each demonstration subtask (see at least Fig. 19 A; see also column 17, lines 18 – 30: “In another embodiment of the operation sequence interface 2402, a succession of instructions that the manipulator must execute is represented in at least three parts. As presented in FIG. 19A, a first part represents a current instruction 1810, a second part represents a previous instruction 1811 and a third part represents a next instruction 1812. In addition, there is presented to the end-user a progress indicator 1813 of a selected instruction position with respect to a complete sequence of instructions length. In this FIG. 19A, the progress indicator 1813 is represented within a progress bar, however other ways of representing a sequence progress to the user may also be considered without departing from the scope of the present invention”);
Lauzier does not teach wherein the step of collecting local demonstration data for each of the one or more demonstration subtasks of the skill template is done repeatedly.
Mandlekar teaches repeatedly collecting local demonstration data for each of the one or more demonstration subtasks of the skill template (see at least A.7: “Using ROBOTURK, we were able to collect a total of 3224 demonstrations over the course of 22 hours of total system usage. A total of 2218 demonstrations were successful and included in the data set with 1171 demonstrations on the picking task and 1147 on the assembly task. These successful demonstrations correspond to 137.5 hours of trajectories”; see also A.1: “The above tasks resemble subtasks necessary for robot automation of part assembly. These tasks were inspired by the assembly challenge in the industrial robotics category of the World Robot Summit [41]. The picking task is similar to the kitting task, where parts need to be picked and laid out in preparation for assembly, and the assembly task is similar to the task board task, where nuts must be placed onto designated pegs on a board. Fig. 7 shows screenshots taken along a successful demonstration of each of the three tasks”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lauzier to incorporate the teachings of Mandlekar because, as taught by Mandlekar, greater numbers of iterations in demonstration-based teaching for machine learning leads to better results. (see at least: “There are many conventional mechanisms for collecting task demonstrations for robot learning. One popular option is to kinesthetically guide a robot through a desired trajectory. Although intuitive, this mechanism for supervision can be tedious, and is often limited to collecting tens of demonstrations, while policy learning requires hundreds or even thousands of demonstrations”). Mandlekar further states, “Table 1 demonstrates the value of leveraging large numbers of demonstrations to guide reinforcement learning. Using 1000 demonstrations (nearly the entire ROBOTURK pilot dataset) resulted in the best mean task performance on both tasks. This implies that leveraging larger numbers of demonstrations can help policies learn to solve the task more consistently”. (See also Table 1). 

Regarding claim 20, Lauzier further teaches the one or more non-transitory computer storage media of claim 19, wherein the user interface presentation presents the progress value for a particular demonstration subtask relative to a target completion value for the particular demonstration subtask (see at least Fig. 19 A; see also column 17, lines 18 – 30: “In another embodiment of the operation sequence interface 2402, a succession of instructions that the manipulator must execute is represented in at least three parts. As presented in FIG. 19A, a first part represents a current instruction 1810, a second part represents a previous instruction 1811 and a third part represents a next instruction 1812. In addition, there is presented to the end-user a progress indicator 1813 of a selected instruction position with respect to a complete sequence of instructions length. In this FIG. 19A, the progress indicator 1813 is represented within a progress bar, however other ways of representing a sequence progress to the user may also be considered without departing from the scope of the present invention”);

Claims 7 – 9 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lauzier and Mandlekar in view of Kurihara (US-20190160663-A1), hereinafter Kurihara.

Regarding claim 7, the combination of Lauzier and Mandlekar teaches the method of claim 1.
Kurihara teaches wherein generating the user interface presentation comprises generating a subtask animation that illustrates how to move the robot to provide local demonstration data for a particular subtask (see at least Figs. 3C and 3D; see also [0033]: “Subsequently, at Step S13, the explanatory content of the program corresponding to the selected template is read out from the program explanatory content storage section 22. Then, the explanatory content is displayed by the program explanatory content display section 32 on the screen 39. Herein, FIG. 3B is a diagram illustrating a second example of a screen. In FIG. 3B, a moving image or animation in which the robot picks up a workpiece, along with the explanatory content of the program “the created program for ‘pick and place’ is a robot operation represented in the drawing below”, is displayed on the screen 39. Further, in FIG. 3B, the explanatory sentence for the next step “Next, the positions of five points at which the robot carries out an operation will be set by a jog operation (manual operation)” is also displayed. Since the guide function described above is displayed, a beginner can easily perform the teaching operation for a robot and easily create a program for the robot”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lauzier and Mandlekar to incorporate the teachings of Kurihara because, as stated by Kurihara, “Since the guide function described above is displayed, a beginner can easily perform the teaching operation for a robot and easily create a program for the robot”.

Regarding claim 8, the combination of Lauzier, Mandlekar, and Kurihara teaches the method of claim 7.
Lauzier further teaches wherein the particular subtask is a subtask selected by a user through a graphical user interface (see at least column 16, line 60 – column 17 line 8: “The operation sequence interface 2402 provides for communicating to the user an operation sequence of instructions that is being programmed or that has been programmed for the manipulator to execute. According to one embodiment, the operation sequence is represented as a list of icons each depicting an instruction for performing an action. Presented in FIG. 18B are three icons applicable to a welding process: straight line motion instruction 1800, circular path motion instruction 1801 and start a welding process instruction 1802. As can be noticed, the meaning of each icon is easily and readily recognizable by the end-user looking or even glimpsing at them. Depending on the area of application, there may be different or additional icons. The icons may have various shapes and forms that differ from the ones presented in FIG. 18B such that the user can recognize and understand their meaning with relative ease”).

Regarding claim 9, the combination of Lauzier, Mandlekar, and Kurihara teaches the method of claim 7.
Kurihara further teaches wherein the particular subtask is a recommended next subtask (see at least [0034] and [0035]: “When a predetermined time elapses after the display of the explanatory content, it is determined that the operator has understood the explanatory content, in this case, the explanatory content of the program for pick and place, and the processing proceeds to the next step. Alternatively, when the operator presses a predetermined key 38 after the display of the explanatory content, the processing may proceed to the next step. The same is applied to the following steps. At Step S14, the explanatory content of the teaching position is read out from the teaching position explanatory content storage section 23, and the explanatory content is displayed by the teaching position explanatory content display section 33 on the screen 39. Herein, FIG. 3C is a diagram illustrating a third example of a screen. In FIG. 3C, the explanatory content for the setting of the standby position is illustrated as an initial teaching position in the program for pick and place. The standby position is, e.g., a position immediately above the workpiece to be held. Note that when the next teaching position, e.g., the workpiece pickup position is explained, the content displayed on the screen 39 is different from that in the case of FIG. 3C. This allows the operator to learn the teaching positions).
Since the guide function described above is displayed, a beginner can easily perform the teaching operation for a robot and easily create a program for the robot”. Kurihara further states that this method “allows the operator to learn the teaching positions.”

Regarding claim 16 the combination of Lauzier and Mandlekar teaches the system of claim 10.
Kurihara teaches wherein generating the user interface presentation comprises generating a subtask animation that illustrates how to move the robot to provide local demonstration data for a particular subtask (see at least Figs. 3C and 3D; see also [033]: “Subsequently, at Step S13, the explanatory content of the program corresponding to the selected template is read out from the program explanatory content storage section 22. Then, the explanatory content is displayed by the program explanatory content display section 32 on the screen 39. Herein, FIG. 3B is a diagram illustrating a second example of a screen. In FIG. 3B, a moving image or animation in which the robot picks up a workpiece, along with the explanatory content of the program “the created program for ‘pick and place’ is a robot operation represented in the drawing below”, is displayed on the screen 39. Further, in FIG. 3B, the explanatory sentence for the next step “Next, the positions of five points at which the robot carries out an operation will be set by a jog operation (manual operation)” is also displayed. Since the guide function described above is displayed, a beginner can easily perform the teaching operation for a robot and easily create a program for the robot”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lauzier and Mandlekar to incorporate the teachings of Kurihara because, as stated by Kurihara, “Since the guide function described above is displayed, a beginner can easily perform the teaching operation for a robot and easily create a program for the robot”.

Regarding claim 17 the combination of Lauzier, Mandlekar, and Kurihara teaches the system of claim 16.
Lauzier further teaches wherein the particular subtask is a subtask selected by a user through a graphical user interface (see at least column 16, line 60 – column 17 line 8: “The operation sequence interface 2402 provides for communicating to the user an operation sequence of instructions that is being programmed or that has been programmed for the manipulator to execute. According to one embodiment, the operation sequence is represented as a list of icons each depicting an instruction for performing an action. Presented in FIG. 18B are three icons applicable to a welding process: straight line motion instruction 1800, circular path motion instruction 1801 and start a welding process instruction 1802. As can be noticed, the meaning of each icon is easily and readily recognizable by the end-user looking or even glimpsing at them. Depending on the area of application, there may be different or additional icons. The icons may have various shapes and forms that differ from the ones presented in FIG. 18B such that the user can recognize and understand their meaning with relative ease”).

Regarding claim 18, the combination of Lauzier, Mandlekar, and Kurihara teaches the system of claim 17.
Kurihara further teaches wherein the particular subtask is a recommended next subtask (see at least [0034] and [0035]: “When a predetermined time elapses after the display of the explanatory content, it is determined that the operator has understood the explanatory content, in this case, the explanatory content of the program for pick and place, and the processing proceeds to the next step. Alternatively, when the operator presses a predetermined key 38 after the display of the explanatory content, the processing may proceed to the next step. The same is applied to the following steps. At Step S14, the explanatory content of the teaching position is read out from the teaching position explanatory content storage section 23, and the explanatory content is displayed by the teaching position explanatory content display section 33 on the screen 39. Herein, FIG. 3C is a diagram illustrating a third example of a screen. In FIG. 3C, the explanatory content for the setting of the standby position is illustrated as an initial teaching position in the program for pick and place. The standby position is, e.g., a position immediately above the workpiece to be held. Note that when the next teaching position, e.g., the workpiece pickup position is explained, the content displayed on the screen 39 is different from that in the case of FIG. 3C. This allows the operator to learn the teaching positions).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lauzier and Mandlekar to incorporate the teachings of Kurihara because, as stated by Kurihara, “Since the guide function described above is displayed, a beginner can easily perform the teaching operation for a robot and easily create a program for the robot”. Kurihara further states that this method “allows the operator to learn the teaching positions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chu (WO-2020047120-A1) teaches systems and apparatus, and methods for robotic learning.
Tan (US-20190202053-A1) teaches a method of controlling a robot to demonstrate an industrial task.

Park (US-20180154517-A1) teaches a method of controlling a robot using a behavior flow list.
Guerin (US-9272418-B1) teaches a method for human-machine collaboration.
Passot (US-20170001309-A1) teaches a method of robotic training.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10:00 AM – 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664